         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 1 of 30

                                                                         USDSSDNY
                                                                         DOCUMENT
UNITED ST ATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                    -----x               DOC#:            .
SECURITIES AND EXCHANGE                                                  DATE FILED: 'o? [S- ( {q
COMMISSION,

                                   Plaintiff,

     v.                                                                 No.15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                               ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                                Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                                Relief Defendants.
------------------
       \1-.._W\v.J
                             --------------x
      [PRaPOSED] FINAL JUDGMENT AS TO DEFENDANT JOSHUA B. GLADTKE

        The Securities and Exchange Commi ssion havi ng fil ed a Complaint and Defendant

Joshua B . Gl adtke ("D efendant") havi ng en tered a genera l appearance; con sented to the C ourt's

jurisdiction over Defendant and the subject matter of thi s action; consented to entry of thi s fin a l

Judgment (" Final Judgment"); w ai ved findings of fact and conclusion s of law ; and w aived any

right to appeal from thi s Final Judgment:

                                                   I.

        TT TS HEREBY ORDERED, ADJUDGED, AND DECREED th at Defendant is

permanently restrained and enjoined from violating, directl y or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the " Exchange Act") [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.1 0b-5] , by using any means or instrumenta lity of
         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 2 of 30



interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       ( c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 Tl.

        TT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is petmanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the "Securities Act") [ 15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements




                                                  2
         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 3 of 30



               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction , practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from , directly or indirectly, aiding and abetting any

violation of Section 17(a) of the Exchange act [15 U.S.C. § 78q(a)] and Rule 17a-3(a)(12)

thereunder [17 C.F.R. § 17a-3(a)(l 2)] , by knowingly or recklessly providing substantial

assistance to any member, broker or dealer in failing to make and maintain a questionnaire or

application for employment to be executed by each " associated person" of such member, broker

or dealer, which questionnaire contains the specified infonnation set out in the Rule 17a-3(a)( 12)

[17 C.F.R. § 17a-3(a)(12)].

       TT TS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                 3
         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 4 of 30



                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgementof $185 ,000, representing his ill-gotten gains as a result of the conduct alleged

in the Complaint. However, Defendant' s obligation to pay disgorgement shall be deemed

satisfied upon entry of this Final Judgment by (i) Defendant's forfeiture of $185 ,000 of ill-gotten

gains to the New York County District Attorney ' s Office and (ii) the restitution order of

$6,500,000 against Robert DePalo, both ordered in New York v. DePalo, et al. , Indictment No.

01450/2015 (N.Y . Sup. Ct.).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VI.

       TT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S .C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S .C. § 523(a)(19).




                                                  4
           Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 5 of 30



                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VITT.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated:     fd:,. ':f

                                               UNITED STA TES DISTRICT JUDGE




                                                  5
            Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 6 of 30




UNITED ST ATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
      ------------------------- -----x
SECURITIES AND EXCHANGE
COMMISSION,

                                  Plaintiff,

        v.                                                             No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                              ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                               Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                               Relief Defendants.
                                          ------------------x

                    CONSENT OF DEFENDANT JOSHUA B. GLADTKE

       1.       Defendant Joshua B. Gladtke ("Defendant") acknowledges having been served

with the complaint in this action, enters a general appearance, and admits the Court's jurisdiction

over Defendant and over the subject matter of this action.

       2.       Defendant has pleaded guilty to criminal conduct relating to certain matters

alleged in the complaint in this action. Specifically, in New York v. DePalo, et al., Indictment

No. 01450/2015 (N.Y. Sup. Ct.) ("New York v. DePalo"), Defendant pleaded guilty to one count

of grand larceny in the second degree in violation of NY Penal Law § 155.40; one count of

scheme to defraud in the first degree, in violation of NY Penal Law§ 190.65(1)(a); and one

count of securities fraud in violation of NY General Business Law§ 352-c(S). In connection

with that plea, Defendant admitted the facts set out in the transcript of his plea allocution that is
             Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 7 of 30




attached as Exhibit A to this Consent. This Consent shall remain in full force and effect

regardless of the existence or outcome of any further proceedings in New York v. DePalo.

       3.       Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:

                (a)    permanently restrains and enjoins Defendant from violations of Section

                17(a) of the Securities Act of 1933 ("Securities Act"), 15 U.S.C. § 77q(a); Section

                10(b) of the Securities Exchange Act of 1934 ("Exchange Act"), 15 U .S.C. §

                78j(b), and Rule l0b-5 thereunder, 17 C. F. R. § 240.106-5; and from aiding and

                abetting further violations of Section 17(a) of the Exchange Act, 15 U.S.C. §

                78q(a), and Rule 17a-3(a)(12) thereunder, 17 C.F.R. § l 7a-3(a)(l2); and

                (b)    orders that while Defendant is liable to pay disgorgement of $185,000,

                representing his ill-gotten gains, such obligation to pay di sgorgement shall be

                deemed satisfied by Defendant's forfeiture of $185 ,000 of ill-gotten gains to the

                New York County District Attorney' s Office and (ii) the restitution order of

                $6,500,000 against Robert DePalo, both ordered in New York v. DePalo.

       4.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.       Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.



                                                   2
             Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 8 of 30




        7.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        8.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

        9.       Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.      Consistent with 17 C.F .R. § 202.S(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any



                                                   3
         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 9 of 30




disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

        11.    Defendant understands and agrees to comply with the terms of 17 C.F .R. §

202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings." As part of Defendant' s agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the guilty plea for related

conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding,

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)(l9) of the Bankruptcy Code, 11 U.S.C. §

523(a)(19). If Defendant breaches this agreement, the Commission may petition the Court to

vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph



                                                  4
         Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 10 of 30




affects Defendant's: (i) testimonial obligations; or (ii) right to take legal or factual positions in

litigation or other legal proceedings in which the Commission is not a party .

        12.       Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Faimess Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        13.       Defendant agrees to waive all objections, including but not limited to,

constitutional, timeliness, and procedural objections, to the administrative proceeding that will be

instituted when the Final Judgment is entered.

        14.       Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

        15.       Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.


                                                                      /   r

                                                              ~           t:::iladtke


       Onc?clo'=1t.r9           so;
                            2018, ~ 5 iNA (iAJ1T                  µ
                                                               'a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.



   ELIZABETH L. WATSON
      Notary Public - State of New York
             No. 01WA6376652
        Qualified in New York County                                      Notary Public
    My Commission Expires June 18, 202:
                                                                          Commission expires:

                                                     s
Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 11 of 30




                   Exhibit A
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 12 of 30
                                             PLEA                      page 1

 1    SUPREME COURT          NEW YORK COUNTY
      TRIAL TERM             PART 41
 2    ------------------------------------x
      TI-IE PEOPLE OF TI-IE STATE OF NEW YORK: INDICTI1ENT #
 3                                                         1450/2015
 4
                  AG/UNST
 5
      JOSHUA GLADTKE
 6                       Defendant .                   :
      ------------------------------------x                PLEA
 7
                                    100 Centre Street
 8                              Nevv York, Nevv York 10013
                                       August 31, 2015
 9
10
      BE F O RE:
11
                           HONORABLE RONALD &EIBEL
12                            Justice of the Supreme Court
13
14 APPEARANCES:
15
      For the Peoole:        CYRUS R. VANCE, JR., ESQ.,
16                           NeN York County District Attorney
                             One Hogan Place
17                           Nevv York, Nevv York 10013
                             BY: JOSE FANJUL, ESQ.
18                           Assistant District Attorney
19
      For the Defense:       MATTHEW BRIEFt ESQ.
20
21
22
23
24                                             Vikki J. Benkel
                                               Senior Court Reporter
25

                                          Vikki J. Benke/
                                       Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 13 of 30
                                              PLEA                         page 2

 1                       COURT CLERK:      Calendar number three, Joshua
 2         Gladtke, indictment number 1450 of 2015.
 3                       MR. BRIEF:     Good morning, Your Honor.
 4                       Matthew Brief for Mr. Gladtke.
 5                       MR. FANJUL:     Jose Fanjul for the People.
 6                       MR. BRIEF:     May we approach?
 7                       TliE COURT: Yes .
 8                       (whereupon, a bench conference was held off the
 9         record)
10                       MR. FAN.JUL:    With the Court's permission there is
11         a plea and cooperation agreement along with a stipulation
12         and asset forfeiture order the defendant and defense counsel
13         wi 11 sign.
14                       MR. BRIEF:     Your Honor, pursuant to a plea and
15         cooperation agreement that we have described at the bench,
16         Joshua Gladtke withdraws his previously entered plea of not
17         guilty and wuld like to enter a plea of guilty to counts
18         one, ten and 12 of the indictment.
19                       Count one I believe after a motion by the
20         prosecutor to grand larceny in the second degree --
21                       TliE COURT:    It is a plea under count one to the
22         attempted?
23                       MR. BRIEF:     I think it is grand larceny in the
24         second degree.
25                       lHE COURT:     Because you told me at the bench

                                           Vikki J. Benke/
                                        Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 14 of 30
                                           PLEA                        page 3

 1         something else.
 2                     MR. FANJUL:     I do apologize .
 3                     MR. BRIEF: And count ten being scheme to defraud
 4         in the first degree .
 5                     And count 12 being securities fraud in violation
 6         of general business law 352 C5 colloquially knovvn as the
 7         Martin act, to cover the entire indictment.
 8                     MR. FAN.JUL: Your Honor, at this time the People
 9         are moving to reduce count one , grand larceny in the first
10         degree under Penal LaiN 155.42, to grand larceny in the
11         second degree under Penal Law 155.40 for purposes of
12         disposition.
13                     The defendant at this time has signed a plea and
14         cooperation agreement along with a waiver of his right to
15         appeal and a stipulation of asset forfeiture.
16                     The People have previously provided the defendant
17         with a notice of immigration consequences and are currently
18         in possession of his U.S . passport .
19                    We have informed counsel of any collateral results
20         of his plea here today -were he not a U.S. citizen.
21                    Additionally, Your Honor, under the plea agreement
22         the People will ultimately recommend, if the defendant
23         testifies truthfully and accurately at the conclusion of any
24         trial in this matter, that the defendant be sentenced to
25         five years probation.

                                        Vikki ) . Benke!
                                     Senior Co urt Rep orter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 15 of 30
                                            PLEA                       page   4


 1                      Should the defendant fail in any aspect of his
 2         plea and cooperation agreement, the minimum sentence will be
 3         t'NO to six years.    The defendant will not be allowed to
 4         withdravv his previously entered guilty plea.
 5                      Additionally, the defendant is forfeiting 185
 6         thousand dollars in funds that are being recovered as part
 7         of this securities fraud.
 8                      Mr. Brief has provided the People with a 28
 9         thousand dollar check from his escrOVv account.        We
10         acknOVvledge receipt.      I will give that to Ms. Bhatia from my
11         office, who is handling the asset forfeiture portion of this
12         case.
13                      MR. BRIEF:    I have explained to my client that he
14         does face a minimum of t'NO to six years if he fails to
15         cooperate and that the Court will follOVv the prosecutor's
16         recommendation of probation should he testify fully and
17         truthfully.
18                      MR. FANJUL: As previously discussed at the bench,
19         Your Honor, the People vvould like to seal the minutes of
20         this plea.
21                      THE COURT:    Do you know what level felony that is?
22                      MR. FANJUL:     It is class C felony, grand larceny
23         in the second degree under 155.40.
24                      THE COURT:    Grand larceny in the second degree is
25         a C, so the attempt of that would be a D.

                                         Vikki J. Benke!
                                      Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 16 of 30
                                            PLEA                             page   5


 1                     MR. FANJUL:     No, it is just grand larceny in the
 2         second degree.
 3                     I misspoke, Your Honor, at the bench v,,hen I said
 4         attempt to count one.       What I meant was grand larceny in the
 5         second degree under penal lavv 155.40, v,,nich is a class C
 6         felony.
 7                     THE COURT:     So the agreement is that he will
 8         receive, if he does not fully cooperate, the minimum you
 9         said oould be tv.o to six.
10                     MR. FAN.JUL:    Yes.
11                     THE COURT:     So in other oords, the agreement is
12         that it v.ould be more than v,,hat the minimum is that is
13         called for.
14                     MR. BRIEF:     Well,      two       to six or more.
15                    THE COURT:      The minimum, you said the minimum.
16         The minimum is actually one to three. But it will be a
17         minimum of tv.o to six and could be anywhere from up to five
18         to 15.
19                     MR. FI\NJUL:    Yes, the minimum.
20                     MR. BRIEF: With the flip side being probation for
21         his cooperation.
22                  THE COURT:        Mr. Gladtke, you heard what your
23         lawyer just stated?
24                     THE DEFENDANT: Yes .
25                     THE COURT:     Is it your wish at this time to

                                         Vikki J. Benke/
                                      Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 17 of 30
                                             PLEA                       page   6


 1         withdraw your heretofore entered plea of not guilty to this
 2         indictment and you are nON offering to plead guilty under
 3         count one to grand larceny in the second degree, scheme to
 4         defraud in the first degree and securities fraud in
 5         violation of general business law 352.C5.
 6                       Is that 'Mlat you wish to do?
 7                       THE DEFENDANT: Yes, Your Honor.
 8                       THE COURT: Are you entering this plea of your own
 9         free wi 11?
10                       THE DEFENDANT:       I am.
11                       THE COURT:   HON old are you?
12                       THE DEFENDANT:       37.
13                       THE COURT: Are you using drugs or medication of
14         any kind at this time?
15                       THE DEFENDANT:       No.
16                       THE COURT:   Have you discussed the case and your
17         plea of guilty with your attorney?
18                       THE DEFENDANT:       I have.
19                       THE COURT:   Have you had sufficient time to
20         thoroughly discuss your decision to plead guilty?
21                       THE DEFENDANT:       I have.
22                       THE COURT: Are you pleading guilty because you
23         are guilty of these charges?
24                       THE DEFENDANT: Yes .
25                       THE COURT:   Do you understand that by pleading


                                          Vikki J. Benke/
                                      Senior Court Rep orter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 18 of 30
                                              PLEA                     page 7

 1         guilty you are waiving your constitutional rights, Vvhich
 2         include your right to trial by jury, your right to confront
 3         witnesses against you, your right to remain silent and your
 4         right to put the State to its burden of proving your guilt
 5         beyond a reasonable doubt?
 6                     lHE DEFEND.ANT:         I understand.
 7                     lHE COURT:    Do you also understand if your plea of
 8         guilty is accepted by this Court, it will be exactly the
 9         same as if you had been found guilty after trial of grand
10         larceny in the second degree, scheme to defraud in the first
11         degree and securities fraud?
12                     THE DEFENDANT:          I understand.
13                     THE COURT: You understand the charges you are
14         pleading guilty to; is that correct?
15                     TI-IE DEFEND.ANT:       I do.
16                     THE COURT:    Has anyone, including the Court, the
17         assistant district attorney, your lawyer or anyone else,
18         forced you or threatened you to enter these pleas of guilty?
19                     TI-IE DEFENDANT:        No .
20                     lHE COURT:    The indictment charges you with grand
21         larceny in the first degree under the first count of the
22         indictment.
23                     As I stated, you are being permitted to plead
24         guilty to grand larceny in the second degree under that
25         count, wherein it is alleged that the defendants, Robert

                                           Vikki J. Benke/
                                      Senior Court Rep orter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 19 of 30
                                           PLEA                        page   a

 1         Depalo, Joshua Gladtke and Pangaea Trading Partners LLC in
 2         the County of New York and elsewhere during the period from
 3         on or about September 1, 2010 to on or about December 31,
 4         2012, stole property, to wit money, from investors, knOMl as
 5         Investor Number 1, and the value of the property exceeded
 6         one million dollars.
 7                     Do you admit to that charge?
 8                     THE DEFENDIWT: Yes.
 9                     IBE COURT:    He is allocuting to the charge.
10                     MR. BRIEF:    I understand.
11                     IBE COURT:    The second count you are offering to
12         plead guilty to is scheme to defraud in the first degree,
13         wherein it is alleged that the defendants, Robert Depalo,
14         Joshua Gladtke and Pangaea Trading Partners LLC and
15         Excalibur Asset Manager LLC, in the County of New York and
16         elseNhere, during the period of on or about July 1, 2010 to
17         on or about December 31, 2014, engaged in a scheme
18         constituting a systematic ongoing course of conduct with
19         intent to defraud ten or more persons and to obtain property
20         from ten or more persons by false and fraudulent pretenses,
21         representations and promises, and so obtained property, to
22         wit money, from one or more such persons.
23                     Do you admit to that charge?
24                     THE DEFENDANT:        I do.
25                     THE COURT:    Count 12 charges you with securities

                                        Vikki J. Benke!
                                     Senior Co url Rep orter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 20 of 30
                                               PLEA                         page 9

 1         fraud in violation of business law 352 CS committed as
 2         follONS:
 3                       The defendants, Robert Depalo, Joshua Gladtke,
 4         Pangaea Trading Partners LLC and Excalibur Asset Management
 5         LLC, in the County of New York and elseM1ere during the
 6         period from on or about July 1, 2010 to on or about December
 7         31   1   2014, intentionally engaged in a scheme constituting a
 8         systematic ongoing course of conduct, with intent to defraud
 9         ten or more persons and to obtain from ten or more persons
10         by false and fraudulent pretense, representations and
11         promises, and so obtained property, to wit money, from one
12         or more such persons, \Mlile engaged in the producing and
13         promoting the issuance, distribution, exchange, sale,
14         negotiation or purchase of securities, to wit, non voting
15         preferred membership units, in Pangaea Trading Partners LLC.
16                        Do you admit to that charge?
17                        11-iE DEFENDANT:      I do.
18                        11-iE COURT:   I am agreeing to sentence you in
19         accordance with the tenns spelled out in a plea and
20         cooperation agreement that you entered into with the
21         District Attorney's Office.
22                        You and your lawyer v-.ent over this agreement
23         together; is that correct?
24                        11-iE DEFENDANT:      We did.
25                        THE COURT:     Do   you understand all the terms of

                                            Vikki J. Benke/
                                         Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 21 of 30
                                           PLEA                        page 10

 1         this agreement?
 2                     THE DEFENDANT:       I do.
 3                     THE COURT:    Do you understand Viklat the district
 4         attorney had stated earlier, that you are forfeiting certain
 5         securities, as I understand it 28 thousand dollars is being
 6         paid today by corporate escrow check Viklich will be held by
 7         your attorney.
 8                     MR. BRIEF: Your Honor, prior to this proceeding I
 9         gave Mr. Fanjul a check from my firm's escrOW' account for 28
10         thousand dollars representing the sale of assets that had
11         previously been pennitted to be sold by Mr. Gladtke pursuant
12         to an agreement and the remaining 157 thousand dollars will
13         come from funds that will be released under forfeiture.
14                     THE COURT:    The check that you received, is that a
15         certified check?
16                     MR. BRIEF:    The check that I will --
17                     THE COURT:    I know that your check will be good,
18         but what about the check that
19                     MR. BRIEF:    It will come from the escrow account.
20                     THE COURT:    It is going to be put in your escrOvV
21         account?
22                     MR. BRIEF:    From the liquidated funds from JP
23         Morgan.
24                     THE COURT:    The balance of the funds will be paid
25         on or by September 30, 2015 in the sum of 157 thousand

                                        Vikki J. Benke/
                                     Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 22 of 30
                                            PLEA                       page 11

 1         dollars; is that correct?
 2                      MR. BRIEF:     That's correct.
 3                      That is of course if JP Morgan releases the funds
 4         in a timely fashion.
 5                      THE COURT:    The minutes of this agreement are to
 6         be sealed, with a copy that will be given to Judge Shulman
 7         so he can release funds under the temporary restraining
 8         order.
 9                      Plus there will be a release of this plea
10         agreement and plea to the Securities Exchange Commission.
11                     The defendant has agreed to be disbarred from
12         selling securities for life.
13                      MR. FANJUL:    Also, Your Honor, FINRA, the
14         Financial Institution Regulatory Authority, 'Mlich the
15         defendant is currently licensed to sell securities, because
16         he has agreed to waive that right for the remainder of his
17         life.
18                     The defendant also has a written plea agreement
19         that he v.ould like to read.
20                      THE COURT:    As I understand it it has been
21         executed.
22                      MR. FANJUL:    Sorry, written allocution 1M1ich he
23         would like to read.
24                      THE COURT:    But he has executed the plea
25         agreement?

                                         Vikki J. Benke!
                                      Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 23 of 30
                                             PLEA                        page 12

 1                      MR. FJ\NJUL:    He has.
 2                      MR. BRIEF: Yes, Your Honor.
 3                      THE COURT:     And his passport has been surrendered?
 4                      MR. FAN.JUL:    The passport has not been returned,
 5         it is still in the People's custody pursuant to the bail
 6         package.
 7                      Upon sentencing it will be returned.
 8                      THE COURT:     Are you holding it?
 9                      MR. FANJUL:     Yes, Your Honor.
10                      THE COURT:     He also waived his right to appeal the
11         agreement.
12                      If he fully cooperates he will receive five years
13         probation.     If he does not fully cooperate the minimum
14         sentence will be tVvO to six up to five to 15 at the Court's
15         discretion.
16                      He will read an allocution.
17                      MR. FANJUL:     Yes, Your Honor.
18                      THE DEFENDANT:        I, Joshua Gladtke plead guilty
19         to --
20                      THE COURT:     Will you read it sl()INly and loudly so
21         the court reporter can take it dOM1.
22                      THE DEFENDANT:        From on or about September 1, 2010
23         to on or about December 31, 2014, I Joshua Gladtke, OM1ed a
24         small interest in an entity knOM1 as Arjent Services
25         Limited, the parent of a brokerage firm in the United

                                          Vikki J. Benke{
                                       Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 24 of 30
                                          PLEA                         page 13

 1         Kingdom named Arjent Limited (Arjent UK), and a small
 2         varying percentage interest in Arjent LLC, (Arjent US).
 3         Arjent UK along with a U.S. brokerage finn, Arjent US, 1Nere
 4         each OM1ed by parents similarly named Arjent Services
 5         Limited and Arjent Services Ltd. respectively.         My ONnership
 6         interest in Arjent UK vvas purchased through a loan from
 7         Allied, a company ostensibly OM1ed by Rosemary Depalo, but
 8         which for all essential purposes was operated and controlled
 9         by Robert Depalo, chairman of Arjent US and executive
10         chairman of Arjent UK.      The Arjent entities vvere primarily
11         engaged in the business of financial services and money
12         management.
13                     Beginning in or about September 2010, I
14         participated in a scheme with Depalo and others, 'Nhereby we
15         engaged in private placement offering to raise funds for an
16         entity called Pangaea Trading Partners LLC (Pangaea). As
17         part of that scheme, various private placement memoranda
18         (PPM) Vvere drafted and issued that contained material
19         misrepresentations and omissions, as outlined belON.
20         Pangaea was incorporated in Delaware as a holding company
21         for a ten percent ONnership interest in Arjent Services Ltd.
22         (the hundred percent OM1er of Arjent US), and 9.9 percent
23         OM1ership interest in Arjent Services Limited (the parent of
24         Arjent UK).    Robert Depalo was the president and managing
25         member of Pangaea, and to my kn0Nled9e 1 controlled its

                                       Vikki J. Benke/
                                    Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 25 of 30
                                           PLEA                           page 14

 1         management and directed the flON of investor funds.            I was
 2         appointed as Pangaea's vice president and was primarily
 3         tasked with soliciting investments from individuals located
 4         in the United Kingdom.       Through the September 30, 2010 PPM
 5         and a subsequent PPM dated June 4, 2012, I helped raise
 6         approximately 6.5 million dollars in investor funds for
 7         Pangaea from 22 investors.
 8                     Leading up to September 30, 2010, I received
 9         several draft Pangaea PPMs from Depalo.            I also received
10         several emails from Depalo expressing the importance of
11         getting the first 250 thousand dollars in Pangaea
12         investments no later than October 15, 2010. At the same
13         time, as a director of Arjent UK, I was aware of an
14         agreement betvVeen Depalo and Arjent UK transferring hundreds
15         of retail brokerage accounts from Arjent UK to Depalo in a
16         personal capacity.     This agreement required Depalo to make
17         his first payment of 250 thousand dollars tcmards his
18         purchase of Arjent UK retail customer brokerage accounts no
19         later than October 15, 2010.            I am nON aware that Depalo
20         needed the first 250 thousand dollar investor funds so that
21         he could make a personal payment he ONed Arjent UK for the
22         purchase of the retail brokerage accounts.
23                     I was also aware that three loans given to me by
24         Depalo totaling 185 thousand dollars vVere disbursed very
20         closely in time to three of the Pan~aea investments made by

                                        Vikki J. Benke!
                                     Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 26 of 30
                                           PLEA                        page 15

 1         investors.     I believe that Depalo tied these loans to those
 2         investments.     I was also 81N8re that it was unlikely that
 3         Depalo would have asked for repayment of these funds and
 4         therefore they should have been disclosed to potential
 5         investors as the solicitation for the PPM progressed.
 6                      The PPMs contained numerous false and misleading
 7         statements, and failed to disclose other critical
 8         information, related to the material aspects of Pangaea
 9         investment.    At the time I participated in soliciting
10         investments in Pangaea through the PPMs, I was 81N8re of
11         several of these misrepresentations and omissions, including
12         but not limited to the follavving:
13                      A, the PPM stated that Pangaea's ten percent
14         ownership interest in Arjent UK was due to a contribution by
15         Depalo of his own ownership interest in that entity. At
16         some point during the period of time that I was soliciting
17         investors, I became 81N8re that Mr. Depalo's ten percent
18         contribution of Arjent UK to Pangaea came in part from a
19         five percent contribution from SPK, an entity controlled by
20         Gregg Lerman .
21                      B, the PPM disclosed a consulting agreement
22         between an entity called Excalibur Asset Trading Management,
23         LLC, (Excalibur) and Arjent UK, under which Excalibur would
24         receive more than 17 thousand dollars monthly from Arjent
25         UK.   The PPM disclosed that Depalo was associated with

                                        Vikki J. Henkel
                                     Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 27 of 30
                                           PLEA                               page 16

 1         Excalibur, hOVi/ever, it materially misrepresented the degree
 2         of the association.     At the time I was aware that Excalibur
 3         was nothing more than an alter ego of Depalo, and that the
 4         payments Vvere designed to be a vehicle for Depalo to divert
 5         investor funds to himself.
 6                     C, the PPMs contained sections entitled "Use of
 7         Proceeds" stating in substance, that investor capital was to
 8         be applied in a specific order:                First, for "operating
 9         capital and further expenses".               Second, for "repayments to
10         Robert Depalo of his basis in. contributed portfolio
11         securities".    And third, "expenses of the offering".
12         HOl/i/ever, I was aware that investor capital was not applied
13         in the order set forth under the Use of Proceeds section in
14         the PPMs, and that Depalo was diverting at least some of the
15         funds obtained from investors immediately upon their
16         receipt.    Further, I was aware that Depalo was diverting
17         funds before investors Vvere repaid 120 percent of their
18         investment, as directed by the PPMs.
19                     Aside from the numerous misrepresentations and
20         omissions contained in the PPM, I also misled Pangaea
21         investors in several ways:           One, I told one or more
22         investors that they \11,0Uld be investing alongside the
23         principals, including Depalo and Gregg Lerman in "the
24         company".    And t\11,0, I told investors that if they did not
2~         inv~st nON 1 they \11,0Uld likely miss out because the offering

                                        Vikki J. Benkel
                                     Senior Co urt Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 28 of 30
                                             PLEA                        page 17

 1         was very close to fully subscribed.
 2                     The above material misrepresentations and
 3         omissions were designed to get investors to part with their
 4         money, and as a result of the efforts of Depalo and myself,
 5         investors did, in fact, part with more than fifty thousand
 6         dollars.
 7                     MR. FANJUL: The People are satisfied with the
 8         defendant's oral allocution.
 9                     11-iE COURT: What are we doing about an
10         adjournment?
11                     Step up.
12                     (Whereupon, a bench conference was held off the
13         record)
14                     11-iE COURT:   Let me make it clear also that the
15         plea agreement is to be kept under seal, copies are just to
16         be given to Judge Shulman and the SEC, as I previously
17         indicated.
18                     The court reporter will be given a copy just to
19         make the record, which will be kept under seal , and the
20         written document will be destroyed.
21                     MR. FANJUL:     Also FINRA vmere the defendant is
22         licensed.
23                     11-iE COURT:   FINRA will be given a copy also.
24                     And a copy to the district attorney, of course.
25                     I want to make sure that the record is clear, Mr.

                                         Vikki J. Benke/
                                      Senior Co urt Rep orter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 29 of 30
                                            PLEA                       page 18

 1         Gladtke, that by waiving your right to appeal Yvhat you are
 2         waiving is your right to request the Appellate Division to
 3         revievv the terms of this plea, as Vvell as any possible
 4         sentence.
 5                     MR. BRIEF: Yes, except for the limited issues
 6         that are outlined in the waiver of appeal.
 7                     THE COURT:     Yes, he does reserve certain limited
 8         constitutional rights.
 9                     COURT CLERK:      Are you ready to be arraigned on the
10         plea?
11                     MR. BRIEF: Yes.
12                     COURT CLERK:      Joshua Gladtke, do you consent to
13         withdraw your previous plea of not guilty and plead to one
14         count of attempted grand larceny in the second degree, one
15         count of scheme to defraud in the first degree and one count
16         of securities fraud to satisfy indictment number 1450 of
17         2015.
18                     MR. BRIEF:     It is one count of grand larceny in
19         the second degree under the first count.
20                     You said attempted.
21                     COURT CLERK:      Not attempted, okay.
22                     One count of grand larceny in the second degree,
23         one count of scheme to defraud in the first degree and one
24         count of securities fraud to satisfy indictment number 1450
25         of 2015.

                                         Vikki J. Benke!
                                      Senior Court Reporter
     Case 1:15-cv-03877-KMW Document 47 Filed 02/05/19 Page 30 of 30
                                            PLEA                       page 19

 1                      Is that your plea, sir?
 2                      lHE DEFENDANT: Yes, it is.
 3                      lHE COURT: Okay.
 4                      Here is the plea agreement that we used for the
 5          plea.
 6                      MR. FANJUL: Thank you.
 7                      MR. BRIEF:    December 3rd, Your Honor.
 8                      lHE COURT:    December 3rd.
 9
10                  I, Vikki J. Benkel, a Senior Court Reporter in and for
11     the State of Nev-; York, do hereby certify that the foregoing
12
13
14
       skill and ability.       i i(//' I
       transcript is true and accurate to the best of my knowledge,



15
16                                   Vikki J. Benkel
17
18
19
20
21
22
23
24
25


                                        Vikki J. Benke/
                                      Senior Court Reporter
